     Case: 5:18-cv-00743-PAB Doc #: 26 Filed: 02/24/21 1 of 6. PageID #: 832




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO


 ANTHONY SUGGS,                                    Case No. 5:18-CV-743

                                Petitioner,
                 -vs-                              JUDGE PAMELA A. BARKER

                                                   Magistrate Judge George J. Limbert
 EDWARD SHELDON, Warden

                                Respondent
                                                   MEMORANDUM OPINION AND
                                                   ORDER

         Currently pending are two identical Motions to Alter or Amend Judgment under Fed. R. Civ.

P. 59(e), as well as a Motion to Supplement, filed by Petitioner Anthony Suggs (“Suggs”). (Doc.

Nos. 23, 24, 25.) The Court DENIES the Motions to Alter or Amend and DENIES the Motion to

Supplement as moot.

I.       Background

         The Court detailed the facts and procedural history of this case in its prior Memorandum

Opinion and Order. (Doc. No. 21, PageID# 786-94.) Relevant to the instant Motions, on April 13,

2015, Suggs was sentenced to a total of 17 years in prison, stemming from convictions in three

separate criminal cases. (Id. at PageID# 789.) On September 7, 2016, the Ohio Court of Appeals

affirmed Suggs’s convictions. (Id. at PageID# 790.) On January 13, 2017, Suggs, proceeding pro

se, filed a delayed notice of appeal of the state appellate court’s ruling with the Ohio Supreme Court:

         On March 15, 2017, the Ohio Supreme Court granted Suggs’s motion for delayed
         appeal and ordered Suggs to file a memorandum in support of jurisdiction within thirty
         days. (Id.) On April 20, 2017, the Ohio Supreme Court noted that “[t]he records of
         this court indicate that appellant has not filed a memorandum in support of
         jurisdiction, due April 14, 2017, in compliance with the Rules of Practice of
         the Supreme Court of Ohio and therefore has failed to prosecute this cause with
  Case: 5:18-cv-00743-PAB Doc #: 26 Filed: 02/24/21 2 of 6. PageID #: 833




       the requisite diligence.” (Doc. No. 7-1, Ex. 34.) The Ohio Supreme Court thus
       dismissed Suggs’s case. (Id.)

(Id. at PageID# 790.) Suggs filed a post-conviction petition with the trial court, which was denied.

(Id. at PageID# 791.) Suggs also filed an application to reopen his direct appeal pursuant to Ohio

App. R. 26(b), which was also denied. (Id. at PageID# 792.) Suggs then filed a Petition for Writ of

Habeas Corpus under 28 U.S.C. § 2254. (Doc. No. 1.) On November 17, 2020, the Court denied

Suggs’s Petition. (Doc. No. 21.)

       Suggs filed the two pending Motions to Alter or Amend Judgment Pursuant to Fed. R. Civ.

P. 59(e) on December 14, 2020 and December 23, 2020 (“Motions to Alter or Amend”). (Doc. Nos.

23, 24.) Suggs’s Motions to Alter or Amend are substantively identical. (Id.) On December 31,

2020, Suggs filed a Motion to Supplement Document #23. (Doc. No. 25.) The Warden did not

oppose any of Suggs’s Motions. Suggs’s Motions are ripe and ready for review.

II.    Standard of Review

       A court may grant a motion to amend or alter judgment under Rule 59(e) if there is a clear

error of law, newly discovered evidence, an intervening change in controlling law, or to prevent

manifest injustice. See Brumley v. United Parcel Service, Inc., 909 F.3d 834, 841 (6th Cir. 2018);

Gencorp, Inc. v. Am. Int’l Underwriters, 178 F.3d 804, 834 (6th Cir. 1999). “It is not the function of

a motion to reconsider either to renew arguments already considered and rejected by a court or ‘to

proffer a new legal theory or new evidence to support a prior argument when the legal theory or

argument could, with due diligence, have been discovered and offered during the initial consideration

of the issue.’” McConocha v. Blue Cross & Blue Shield Mut. of Ohio, 930 F.Supp. 1182, 1184 (N.D.




                                                  2
    Case: 5:18-cv-00743-PAB Doc #: 26 Filed: 02/24/21 3 of 6. PageID #: 834




Ohio 1996). 1 See also Brumley, 909 F.3d at 841. Motions to alter or amend under this Rule are

extraordinary and should be sparingly granted. See Cequent Trailer Products, Inc. v. Intradin

(Shanghai) Machinery Co., Ltd., 2007 WL 1362457 at * 2 (N.D. Ohio May 7, 2007); Plaskon Elec.

Materials, Inc. v. Allied-Signal, Inc., 904 F.Supp. 644, 669 (N.D. Ohio 1995).

III.    Analysis

        A.       Motion to Alter or Amend under Fed. R. Civ. P. 59(e)

        Suggs argues that the Court should alter or amend its judgment because the Court’s conclusion

that Suggs procedurally defaulted his claims “was clearly an error of law” and a “misapplication [of]

Mr. Suggs[’s] fact exhibits,” which Suggs believes prove that he was prevented from accessing the

prison law library and therefore establish cause and prejudice to excuse his procedural default. (Doc.

No. 23, PageID# 803; Doc. No. 24, PageID# 815.) Suggs contends that the Court mistakenly ignored

his April 10, 2017 Request for Extension of Time and his May 9, 2017 Motion for Reconsideration

to the Ohio Supreme Court. (Id.) According to Suggs, if the Court had considered these two exhibits

when evaluating Suggs’s Objections, the Court would have been compelled to conclude that Suggs

was prevented from accessing the courts because the prison law library was closed. (Id. at PageID#

804-05; Id. at PageID# 816-17.) Therefore, Suggs argues, the Court must alter or amend its judgment

because Suggs’s inability to access the law library excuses his procedural default. (Id.)

        The Court finds that Suggs’s arguments do not justify altering or amending the Court’s

opinion. Suggs contends that the Court’s conclusion that Suggs could not show cause and prejudice



1
  See also Gascho v. Global Fitness Holdings, LLC, 918 F.Supp.2d 708, 715 (S.D. Ohio Jan. 16, 2013) (“A motion for
reconsideration or to alter or amend is not a vehicle to reargue the case or to present evidence which should have been
raised in connection with an earlier motion.”); 11 Charles Alan Wright, Arthur Miller and Mary Kay Kane, Federal
Practice and Procedure, § 2810.1 (2d ed. 1995) (motions to alter or amend judgment cannot be used to “relitigate old
matters, or to raise arguments or present evidence that could have been raised prior to entry of judgment.”).
                                                          3
  Case: 5:18-cv-00743-PAB Doc #: 26 Filed: 02/24/21 4 of 6. PageID #: 835




to overcome his procedural default “was clearly an error of law.” (Doc. No. 23, PageID# 803; Doc.

No. 24, PageID# 815.) However, Suggs offers no legal analysis of any kind to suggest that the Court

incorrectly applied the law in denying his Petition. Rather, Suggs disagrees with the Court’s factual

analysis of the record. This argument gives no basis for altering or amending the Court’s judgment,

as Suggs fails to identify a clear error in the Court’s legal analysis.

        Suggs’s disagreements with the Court’s factual analysis also offer no basis for altering or

amending the Court’s judgment, as he rehashes the same factual claims and arguments he made in

his Traverse and Objections. A motion to alter or amend “is designed only to ‘correct manifest errors

of law or fact or to present newly discovered evidence.’” Gascho, 918 F.Supp.2d at 714. None of

Suggs’s exhibits can be characterized as “newly discovered evidence.” Suggs appended three

exhibits to his Motions: a notarized affidavit 2 in which Suggs avers that he had no time in the law

library from March 25, 2017 through April 13, 2017; his April 10, 2017 Request for Extension of

Time, in which he sought additional time to file his Memorandum in Support of Jurisdiction to the

Ohio Supreme Court; and his May 9, 2017 Motion for Reconsideration, in which he asked the Ohio

Supreme Court to reconsider its dismissal of his appeal due to his failure to timely file his

memorandum. (Doc. Nos. 23-1, 23-2, 23-3, 24-2.) None of this is newly discovered evidence.

Suggs’s affidavit contains the same arguments and assertions that he made in his Traverse and

Objections. (See, e.g., Doc. No. 20, PageID# 764, “The Magistrate Judge wants the Court to believe

that Suggs had ‘limited access’ to the law library at the Mans. C.I., but Suggs had ‘no access’ to the

law library.”) Moreover, the Court already considered Suggs’s April 10, 2017 Request for Extension

of Time and his May 9, 2017 Motion for Reconsideration during its evaluation of Suggs’s Objections


2
  The Court notes that Suggs appended an affidavit only to the Motion filed on December 14, 2020, not to the Motion
filed on December 23, 2020. (See Doc. No. 23-1.)
                                                        4
  Case: 5:18-cv-00743-PAB Doc #: 26 Filed: 02/24/21 5 of 6. PageID #: 836




to the Magistrate Judge’s Report & Recommendation. Suggs appended both documents as exhibits

to his Traverse and to his Objections. (See Doc. Nos. 16-3, 16-4, 20-3.) These exhibits were already

part of the record and the Court considered them alongside the rest of the exhibits in the record while

evaluating whether Suggs had some or no access to the law library.

       In the Court’s November 17, 2020 decision, the Court explained that it agreed with the

Magistrate Judge’s evaluation that the record evidence demonstrated that Suggs had some access to

the law library and could not demonstrate cause for his procedural default. (See Doc. No. 21, PageID#

798-99.) Suggs makes clear in his instant Motions that he disagrees with the Court’s analysis of the

facts surrounding his access to the law library. However, a motion to alter or amend judgment “is

not a vehicle to reargue the case,” as Suggs does here. Gascho, 918 F.Supp.2d at 714. Suggs does

not assert any clear error of law in the Court’s determination that Suggs cannot establish cause and

prejudice to excuse his procedural default, nor does he provide the Court with any newly discovered

evidence. Thus, the Court concludes that there is no basis for altering or amending its judgment

denying Suggs’s Petition.

       B.      Motion to Supplement

       The Court denies Suggs’s Motion to Supplement Document 23 as moot. (Doc. No. 25.)

According to Suggs, when he received a time-stamped copy of Document 23 in the mail, “his exhibits

were not attached to his Motion to Alter or Amend Judgment citing all PageID numbers.” (Id. at

PageID# 825.) Out of an abundance of caution, Suggs filed the instant Motion to Supplement

Document 23 with copies of his April 10, 2017 Request for an Extension of Time and the May 15,

2017 Motion for Reconsideration to ensure that the Court reviewed these documents in conjunction

with his Motion to Alter or Amend Judgment. (Doc. No. 25-1.) The Court denies the Motion to


                                                  5
    Case: 5:18-cv-00743-PAB Doc #: 26 Filed: 02/24/21 6 of 6. PageID #: 837




Supplement as moot because these documents are already attached as exhibits to the Motion to Alter

or Amend Judgment. 3

IV.     Conclusion

        For the above reasons, Suggs’s Motion to Alter or Amend Judgment Pursuant to Fed. R. Civ.

P. 59(e) (Doc. No. 23) is DENIED. Suggs’s Motion to Supplement Document #23 (Doc. No. 25) is

DENIED as moot.

        IT IS SO ORDERED.



                                                            s/Pamela A. Barker
                                                           PAMELA A. BARKER
Date: February 24, 2021                                    U. S. DISTRICT JUDGE




3
  Moreover, as discussed above, these documents are already part of the record because Suggs attached both to his
Traverse and his Objections. (See Doc. Nos. 16-3, 16-4, 20-3.) The Court already reviewed these documents while
evaluating Suggs’s Objections to the Magistrate Judge’s Report and Recommendation.
                                                       6
